Case

m WW ho

NO oO

10
11
ie
id
14
15
16
17
18
Lg
20
21
Ze
23
24
25
26
21
28

In re

MICHAEL PRATT,

19-00271-LT13 Filed 02/11/19 Entered 02/11/19 13:35:47 Doc 26 Pg.1of4

Michael T. O’HALLORAN, CLS-B (#99085)
LAW OFFICE OF MICHAEL T. O’ HALLORAN
110 West A Street, Suite 1100

San Diego, CA 92101

Telephone: (619)
mto@debtsd.com

weg i 2d

Counsel for DOES 1 THROUGH 22

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF CALIFORNIA
Case No. 19-00271-LT13

RS No. MTO-1

Debtor.

 

TRUSTEE,

DOES 1 THROUGH 22,

DECLARATION OF SERVICE

MICHAEL PRATT and
THOMAS BILLINGSLEA,

)
)
)
)
)
)
)
)
)
)
Movants, )
)
)
)
)
)
)
)
Respondents. )
)

)

 

Pratt, et al.

 

I, Vanessa Harris, hereby declare that I am over 18 years of
age, a resident of the County of San Diego, State of California,

and am not a party to the within, DOES 1 through 22 v. Michael

On February 11, 2019, I served the following persons and/or
at the last known addresses in this bankruptcy case by placing

accurate copies in a sealed envelope in the United States Mail

 
Case

mB WwW NM

a HH ww

10
Ld
12
13
14
15
16
17
18
19
20
Zl
22
Zo
24
25
26
27
28

 

19-00271-LT13 Filed 02/11/19 Entered 02/11/19 13:35:47 Doc 26 Pg. 2o0f4

via first class, postage prepaid, and via electronic mail

addressed as follows:

Ahren A. Tiller

Bankruptcy Law Center

1230 Columbia St., Ste. 1100
San Diego, CA 92101
atiller@blc-sd.com

Ajay K. Gupta

Gupta Evans and Associates, PC
1620 5th Ave Ste 650

San Diego, CA 92101-2752

ajay@quptalc.com

Thomas H. Billingslea, Jr., Esq.
401 West A Street, Ste. 1680
San Diego, CA 92101
Billingslea@thb.coxatwork.com

all of whom were also listed and served per Amended Local
Bankruptcy General Order No. 162 via NEF transmission at the
e-mail address(es) indicated.

And via overnight delivery, prepaid to:

Michael J. Pratt
10375 Cervaza Baja Drive
Escondido, CA 92026

the following documents:

1. ORDER SHORTENING TIME FOR HEARING ON MOTION FOR RELIEF

FROM STAY.

I declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge and belief and that

this declaration is executed on February 11, 2019, at San Diego,

California.

/s/Vanessa Harris
Vanessa Harris

Law Office of Michael T. O’Halloran

110 West A Street, Suite 1100
San Diego, CA 92101

—-?-

 
csp Cass ioePF{ Aris? Kiker Entered 82/44/48 9S235% e525 Peglob?a

Name, Address, Telephone No. & |.D. No.

Michael T. O'Halloran, CLS-B (#99085)

LAW OFFICE OF MICHAEL T. O'HALLORAN

110 West A Street, Ste. 1100

San Diego, CA 92101

Telephone: (619) 233-1727

mto@debtsd.com Counsel for Does 1 through 22

Order Entered on
ebruary 11, 2019

by Clerk U.S.Bankruptcy Court
Southern District of California

=

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA
325 West F Street, San Diego, California 92101-6991

 

 

In Re
MICHAEL PRATT Debtor. BANKRUPTCY NO. 19-00271-LT13
RS NO. MTO-1
DOES 1 THROUGH 22
Movant(s)

 

V.
MICHAEL PRATT and THOMAS BILLINGSLEA, TRUSTEE

DATE: February 14, 2019
TIME: 10:00 a.m.
JUDGE: Laura S. Taylor

 

Respondent(s)

ORDER SHORTENING TIME FOR HEARING ON
MOTION FOR RELIEF FROM STAY

The court orders as set forth on the continuation pages attached and numbered __2 through 2 __ with

exhibits, if any, for atotalof___2 pages. Motion/Application Docket Entry No. 21

I
if
i

if

DATED:
February 11, 2019

CSD 1159B

x bGE

Judge, United States Bankruptcy Court:
cspGasestolPterictds> FideSHIHe? EGERORAAIO 09:56:59 Doc2 Rey.200R4

ORDER SHORTENING TIME FOR HEARING ON MOTION FOR RELIEF FROM STAY
DEBTOR: CASE NO: 19-00271-LT13
MICHAEL PRATT RS NO.: MTO-1

Upon review of the ex parte application for order shortening time for notice of hearing on the

MOTION FOR RELIEF FROM STAY.

and for good cause appearing therefore,
It is ordered that this Court will conduct a hearing on the Motion, and any opposition, thereto on
February 14, 2019 at 10:00 a.m. in Department No. 3 ,Room 129 — ofthe
United States Bankruptcy Court, Southern District of California, 325 West F Street, San Diego, California 92101-6991.

It is further ordered that the Notice of Motion and Motion must be filed and served no later than

 

February 11, 2019 . Service will be deemed complete when delivered
LX] personally, or
iB by electronic method, or
by first class or overnight mail, or
Rs as provided for in the application for order shortening time.

It is further ordered that all opposition, if any, to the Motion must be filed and served no later than

5:00 p.m. on February 13, 2019 or may be heard at the hearing

It is further ordered that a reply, if any, to the opposition to the Motion must be filed and served no later than

replies may be heard at the February 14, 2019 hearina

CSD 1159B
Signed by Judge Laura Stuart Taylor February 11, 2019
